Citation Nr: 1243020	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-22 494A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increased evaluations for peripheral neuropathy of the right leg, rated as 10 percent disabling as of April 30, 2004, 20 percent disabling as of August 6, 2008, and 40 percent disabling as of January 11, 2011.

2.  Entitlement to increased evaluations for peripheral neuropathy of the left leg, rated as 10 percent disabling as of April 30, 2004, 20 percent disabling as of August 6, 2008, and 40 percent disabling as of January 11, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, to include service in Vietnam.  He was awarded the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of October 2009, May 2010, and November 2011.  

The veteran requested the opportunity to present testimony in support of his claim at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled in February 2012.  The veteran was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His appeal will thus be adjudicated without further delay based upon all the evidence presently of record.


FINDINGS OF FACT

1.  The Veteran's application for service connection for a disability involving his feet was received April 30, 2004.  

2.  The report of an August 6, 2008, VA examination constitutes the earliest evidence of moderate incomplete paralysis of both legs due to peripheral neuropathy; increased functional impairment is not demonstrated prior to August 2008.  

3.  A January 11, 2011, VA physician's statement constitutes the earliest evidence of moderately severe incomplete paralysis of both legs due to peripheral neuropathy; increased functional impairment is not demonstrated prior to January 2011.


CONCLUSIONS OF LAW

1.  Entitlement to increased evaluations for peripheral neuropathy of the right leg, rated as 10 percent disabling as of April 30, 2004, 20 percent disabling as of August 6, 2008, and 40 percent disabling as of January 11, 2011, are denied.  38 U.S.C.A. §§ 1155, 5107, 5110 West 2002); 38 C.F.R. §§ 3.151, 3.400, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2012).

2.  Entitlement to increased evaluations for peripheral neuropathy of the left leg, rated as 10 percent disabling as of April 30, 2004, 20 percent disabling as of August 6, 2008, and 40 percent disabling as of January 11, 2011, are denied.  38 U.S.C.A. §§ 1155, 5107, 5110 West 2002); 38 C.F.R. §§ 3.151, 3.400, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected peripheral neuropathy of both legs has been under-evaluated throughout the time period at issue.  He asserts that the disabilities worsened earlier than is reflected by the currently-assigned disability ratings, and that higher disability ratings are warranted throughout the appeal period.  Because he has perfected an appeal as to the assignment of the initial ratings for these disabilities following the initial awards of service connection, the VA is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grants of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Although the impairment caused by peripheral neuropathy of each leg is rated separately, the criteria for rating such impairment are the same.  Also, review of the medical evidence reveals that the Veteran's symptoms have been essentially the same in each leg throughout the appeal period, with no appreciable differences between the right and the left reflected in the medical records.  Therefore, for purposes of clarity and convenience, the medical evidence reflecting the Veteran's symptomatology involving the legs will be discussed together.  However it is important to emphasize that each leg is indeed separately rated and that the bilateral factor has also been properly applied by the RO.  When, as in this case, a partial disability results from disease or injury of both arms, or both legs, the ratings for the disabilities of the right and left sides will be combined as usual and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations.  38 C.F.R. § 4.26.  

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a January 2011 letter.

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate with regard to the issues decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records, VA medical records reflecting the entire time period at issue, private treatment reports, Social Security records, and VA examination reports have been obtained and reviewed in support of the Veteran's claims.  All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  
   
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the RO staged the ratings for each leg as described above.  The Veteran has disagreed with the assigned ratings, arguing not only that higher ratings are warranted, but that the higher ratings that were assigned should have been assigned as of an earlier date. 

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

The Veteran's peripheral neuropathy is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve.  Under these guidelines, complete paralysis of the sciatic nerve, manifested by symptoms including the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

Review of the medical evidence reflecting the Veteran's peripheral neuropathy during the appeal period reflects that his neuropathy has worsened over the period of time at issue.  

Private treatment records dated in March 2000 reflect that the Veteran had sustained a workplace injury and was experiencing upper extremity radiculopathy.  Upon testing and examination, his treating neurosurgeon identified some "very mild myelopathy," as well.  The surgeon recommended that the Veteran should consider taking Neurontin for his paresthesias.  

VA treatment records dated in 2004 reflect diagnoses of gout causing pain in his feet.  In August 2004, the Veteran underwent a VA examination, at which time, he reported experiencing pain in his feet approximately four times a year.  During these episodes, the feet would swell and he needed the help of a cane or a crutch, as he was unable to ambulate normally.  Upon clinical examination, there was no edema, weakness, instability, tenderness, or pain on manipulation.  The neurological examination was non-focal.  A November 2004 nerve conduction velocity test was interpreted as showing motor and sensory neuropathy, both axonopathic and demyelinatory in nature, but not involving radiculopathy from the lumbar spine.

In March 2005, a private osteopath submitted a letter on behalf of the Veteran.  In the letter, he specified that the Veteran had been having neuropathy in his legs and feet, which had been confirmed by electromyograph testing and nerve conduction testing.  Because the letter was submitted in support of the Veteran's claim for service connection, it does not contain information regarding the extent of the Veteran's neuropathy at that point.

The report of a January 2008 VA neurology consultation reflects that the Veteran was drinking two cases of beer weekly as well as smoking cigarettes.  The neurologist commented that both of these habits are deleterious to the peripheral nerves.  An electroneuromyograph test was interpreted as showing sensorimotor demyelanating and axonal polyneuropathy.  The Veteran was observed to walk unaided with no apparent motor or gait abnormalities.  During a July 2008 primary care visit, his neuropathy was attributed to alcohol abuse, but was not otherwise quantified.  An August 2008 VA medical examiner opined that the Veteran's peripheral neuropathy was related to herbicide exposure in Vietnam.  He also opined that the neuropathy was chronic in nature and moderate in severity with no fluctuation of symptoms.  

An August 2009 primary care treatment report reflects that the Veteran was again advised of the effect that his continued drinking would have upon his peripheral neuropathy.  The extent of his impairment was not quantified or otherwise described in this report, however.  

A September 2010 VA treatment note reflects that a general neurological examination showed no focal neurological signs, no gross motor or sensory deficits. 

In a January 2011 report, a VA physician noted that the Veteran could only walk a couple of blocks at a stretch with difficulty, due to his history of neuropathy of both lower legs.  The Veteran also reported swelling of the feet and a burning sensation in the soles of his feet.  Examination revealed hyperpathy or hypersensitivity to touch, as well as diminished sensation to touch on monofilament testing with edema of both lower extremities.  He had absent ankle reflexes.  The diagnosis was of moderate to severe neuropathy of both lower extremities.  

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to service connection granted on a direct basis, such as the veteran's bilateral peripheral neuropathy, governing regulation provides that the effective date will be the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from active duty; otherwise the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.



In this case, service connection for bilateral peripheral neuropathy was granted by the Board in a June 2009 decision.  The RO implemented the grant in October 2009, assigning separate staged ratings of 10 percent for each leg effective in May 2004, reflecting the date the Veteran's claim for service connection was received, and a 20 percent disability rating effective in August 2008, when a VA examination revealed increased impairment.  The Veteran then promptly filed a notice of disagreement with the disability ratings and the effective dates assigned.  

The Veteran's claim for service connection was received in April 2004.  Thus, the appeal period in this case extends from April 2004 until the present.  

With regard to the effective date assigned to increased disability compensation ratings, governing regulation provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  In this case, it is the original claim that remained in appeal status and pending, so effective dates were assigned and the ratings staged per Hart¸ as discussed above. 

In reviewing the medical evidence summarized above, there are several points in time where the increase in the Veteran's peripheral neuropathy symptomatology is quantified.  The November 2004 nerve testing constitutes the earliest confirmation of motor and sensory neuropathy.  Similarly, the August 2008 VA examination report in which the examiner opined that the Veteran's chronic neuropathy was moderate in severity, represents a clear indication that the Veteran's neuropathy had worsened.  The next clear delineation of the Veteran's worsening symptomatology was the January 2011 report from a VA physician in which he characterized the Veteran's neuropathy as moderate to severe.  

The Board therefore selects the same effective dates as the RO did in reviewing the Veteran's claims for earlier effective dates.  Although we recognize the general medical principles at issue, in that the Veteran's neuropathy most likely worsened gradually, over time, rather than suddenly, just prior to the dates assigned by VA; we are constrained to rely upon the medical evidence in selecting the admittedly slightly arbitrary effective dates.  

Because the Veteran had mild neuropathy as of the date of his claim, a 10 percent disability rating was appropriately assigned from the inception of the appeal period.  The August 2008 VA examination report in which the examiner opined that the Veteran's chronic neuropathy was moderate in severity represents a worsening of the Veteran's neuropathy which would warrant the assignment of a 20 percent disability rating under the provisions of Diagnostic Code 8520.  Although his neuropathy had probably worsened somewhat prior to August 2008, given the paucity of medical evidence available to the Board reflecting his condition between 2004 and 2008, attempting to select an earlier date for the assignment of the 20 percent disability rating would constitute an exercise in complete guesswork, in which the Board declines to participate.  There is no objective evidence prior to the 2008 VA examination that showed the peripheral neuropathy was no longer just sensory, but was affecting motor function as well. 

Between August 2008 and January 2011 there is again little to no evidence as to the extent of the Veteran's peripheral neuropathy.  The January 2011 report is the earliest evidence of record showing moderate to severe neuropathy, so as to support the award of a 40 percent disability rating under the provisions of Diagnostic Code 8520.  This date is also the earlier date that the Veteran complained of difficulty walking due to neuropathy and also showed absent ankle reflexes.  Although he had complained in 2004 of difficulty walking due to swelling and gout, these complaints predated the diagnosis of peripheral neuropathy and would appear to be unrelated to the neuropathy.  Absent additional information as to the extent of the Veteran's impairment prior to January 2011, assigning an earlier effective date for the 40 percent disability rating would violate adjudicative principles of basing decisions upon solid evidence.  

It is important to note that there is no evidence whatsoever of any muscle atrophy involving either leg; thus, the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent at any point during the appeal period.  

In summary, because the Veteran's claim for service connection was received on April 30, 2004, an earlier effective date for the award of service connection and the assignment of a 10 percent disability rating for peripheral neuropathy affecting each leg is not warranted.  After careful review of the medical evidence of record, the Board concludes that the preponderance of the evidence is against the assignment of an effective date earlier than August 6, 2008, for the award of a 20 percent disability rating for peripheral neuropathy affecting each leg; and against the assignment of an effective date earlier than January 11, 2011, for the award of a 40 percent disability rating for peripheral neuropathy affecting each leg.  As noted above, the bilateral factor has been appropriately applied to the Veteran's disability rating throughout the appeal period.  There is no objective evidence showing that higher ratings were warranted for any of the time periods for consideration. 















Continued on next page



ORDER

Entitlement to increased evaluations for peripheral neuropathy of the right leg, rated as 10 percent disabling as of April 30, 2004, 20 percent disabling as of August 6, 2008, and 40 percent disabling as of January 11, 2011, are denied.  

Entitlement to increased evaluations for peripheral neuropathy of the left leg, rated as 10 percent disabling as of April 30, 2004, 20 percent disabling as of August 6, 2008, and 40 percent disabling as of January 11, 2011, are denied.  




____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


